Citation Nr: 1226958	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-23 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, claimed as a result of medical treatment by the Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to October 1943. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal.

On December 2010, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file.

In March 2011, the Board remanded the claim for further adjudication.  In June 2012, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for the residuals of a left hip disability was granted, thus that issue is no longer on appeal.  

The Board notes that at the Veteran's December 2010 hearing, he withdrew his appeal with respect to the claim for compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, claimed to be as a results of medical treatment at the VAMC.  However, the Board remanded the claim for further development in March 2011, to include for a VA examination.  In April 2011, the Veteran appeared for the VA examination and an opinion with respect to the claim was provided.  The claim was readjudicated in the May 2012 supplemental statement of the case and the Veteran's representative submitted a VA Form 646 in July 2012 in support of the claim.  Thus, the Board finds that in order to provide the Veteran the greater benefit, and in light of his and his representative's active participation in the continuing adjudication of his claim indicating an intent to move forward with the claim, the Board will decide the claim despite the initial withdrawal request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

An additional disability manifested by gastrointestinal problems, to include stomach and heartburn problems, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, claimed as due to treatment received at the VAMC, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in an August 2004 letter, prior to the initial July 2005 unfavorable rating decision, of the evidence and information necessary to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151, and the responsibilities of the Veteran and VA in obtaining such evidence.  Additionally, in an April 2006 letter, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

While the April 2006 letter was issued after the initial July 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2006 letter was issued, the Veteran's claim was readjudicated in the August 2008 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  Moreover, the VA treatment records pertaining to the period in question, dated from 1990 to 2000, have been obtained.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Additionally, in April 2011, a VA examination and opinion was obtained in order to decide the claim.  The Board finds that the opinion received is thorough and well-explained such that further opinion or examination is not necessary in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative have indicated that the hearing failed to comply with Bryant and 38 C.F.R. § 3.103(c)(2).   

This case was previously before the Board in March 2011 and was remanded to obtain treatment records and VA examination.  As described above, the Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran maintains that medication prescribed by the VA, Feldene, caused him to suffer from gastrointestinal problems for a number of years.  He contends that the medication was prescribed in error because the physician was attempting to treat the Veteran's left leg pain, when all along the problem was a failed left hip replacement.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002). 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized. 38 C.F.R. § 3.358(b) (2011). 

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

VA treatment records reflect that in August 1990, the Veteran reported that he was having pain in the left thigh after heavy exercises for five weeks.  He had a history of a total hip replacement 10 years previously.  Physical examination showed no pain in the hip joint with no pain on range of motion.  X-rays were essentially negative.  He was told to try a prescription of Feldene and to return if the pain persisted.  Then, in May 1995, the Veteran returned due to pain in the left leg.  He had not been to the VA in a few years.  The pain was severe and he wasn't able to walk.  He was taking only Darvocet for the pain.  In September 1995, the Veteran reported that his lower extremity pain had resolved on Feldene.  It was specifically noted that he reported no gastrointestinal upset.  In January 1998, the Veteran had a colonoscopy which found two polyps.  He was diagnosed with mild diverticulitis.  A medication list notes that Piroxicam, another name for Feldene, was prescribed in September 1997, with three refills.  A May 1998 record shows a continuing prescription of Feldene.  Piroxicam was prescribed in July 1998, with three refills.  In January 1999, the Veteran was seen for a routine follow-up.  He had stopped taking Piroxicam due to gastrointestinal symptoms and his appetite  was noted to have improved.  He had had three weeks of weight loss and early morning heart burn.  He was instructed to stop taking the Piroxicam and throw the remaining pills away.  He was stated on another pain reliever instead and was also prescribed Ranitidine for stomach upset.  In February 1999, he reported that he felt better and was able to eat more.  Mediation lists further reflect that after the initial report of stomach upset in January 1999, Piroxicam was no longer prescribed but rather, Acetaminophen, another analgesic, was prescribed.

In September 2000, the Veteran underwent a left total hip replacement.  He was noted to have a history of dyspepsia and asymptomatic gallstones.  In October 2002, the Veteran reported some epigastric gas after taking blood pressure medication.  There was no dysphagia or abdominal pain.  VA treatment records dated until 2012 reflect only ongoing diagnoses of asymptomatic cholelithiasis and dyspepsia.

On April 2011 VA examination, the Veteran reported that his main symptom was heartburn which had begun in mid-1997.  He took Ranitidine.  He reported that when he was started on Piroxicam in 1998, his heartburn worsened and he experienced vomiting.  He reported that when he told his doctor of the symptoms, his doctor instructed that he stop taking the medication.  He now took Aleve for pain.  He reported that he currently had burning pain less than on a monthly basis that happened mostly at night.  The pain lasted for minutes and was relieved by Antacids.  He did not experience any other gastrointestinal symptoms.  Physical examination resulted in a diagnosis of gastroesophageal reflux disease (GERD).  After reviewing the claims file, the examiner concluded that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA in prescribing Piroxicam to the Veteran for chronic hip pain.  The examiner explained that Piroxicam was a nonsteriodal anti-inflammatory drug (NSAID) that was routinely used to treat musculoskeletal pain.  All NSAIDS were known to have the potential to exacerbate the symptoms of GERD, which was most likely what occurred in the Veteran's case.  NSAIDS could also cause stomach ulceration but there was no evidence such had occurred.  Moreover, the Veteran had symptoms of GERD prior to starting Piroxicam.  It was noted that symptoms were worse while on the drug, however, the drug was stopped after the Veteran complained of the symptoms and the symptoms then improved.  Currently, his GERD was-controlled on Zantac.  Finally, there was no indication of a permanent effect on the baseline GERD due to taking the medication.

First, the Board finds that the evidence is against a finding that the Veteran in fact currently suffers from an additional disability due to the prescription of Feldene or Piroxicam.  In that regard, in April 2011, the VA examiner explained that there was no indication of an aggravation of the baseline disability.  On examination and in the treatment records, it was clear that although the Veteran did experience an exacerbation of GERD symptoms while on the medication, those symptoms returned to baseline once he reported the symptoms and the medication was discontinued.  Thus, there is no indication of an "additional disability" upon which to file a claim under 38 U.S.C.A. § 1151 in this case.

However, despite whether the Veteran currently suffers from an additional disability, the Board finds that his claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  In that regard, the preponderance of the evidence demonstrates that prescription of Feldene or Piroxicam was not the result of VA error or negligence, and that gastrointestinal symptoms and problems were reasonably foreseeable.  Specifically, the VA examiner stated in April 2011 that those medications were commonly prescribed for chronic musculoskeletal pain, as was the case for the Veteran, and that stomach upset and related problems, to include stomach ulcers, were known risk factors for taking the medication.  To that extent, it is significant that shortly after prescribing the medication in September 1995, the Veteran reported no stomach problems related to the medication.  It was not until many years later, in January 1999, that the Veteran reported any gastrointestinal problems and the medication was immediately stopped.  Thereafter he reported that his stomach was feeling better, and the subsequent treatment records are not indicative of any permanently worsened gastrointestinal disability.  Accordingly, because it is clear that the Veteran's gastrointestinal problems were a reasonably foreseeable consequence of taking the Feldene or Piroxicam, and the prescription of those medications was common for chronic musculoskeletal pain, the Veteran's claim cannot prevail.  

The Board notes that the Veteran has contended that he suffers from an additional gastrointestinal disability due to improper care on the part of the VA under 38 U.S.C.A. § 1151.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  

Here, while the Veteran is competent to describe his stomach symptoms, including heartburn and vomiting, the Board accords the statements regarding the etiology of such symptoms little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements when contending that his gastrointestinal symptoms were caused or aggravated by improper care by the VA, resulting in an additional disability.  By contrast, the VA examiner took into consideration all of the relevant facts in providing the opinion, to include the symptoms prior to, during, and after taking the medication and the usage and risks of the medication.  Therefore, the Board accords greater probative weight to the VA opinion in this case than to the Veteran's statements. 

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


